           Case 1:20-cv-06131-PK Document 15 Filed 02/05/21 Page 1 of 1 PageID #: 276




                                            UNITED STATES DISTRICT COURT
                                                                   for the
                                                      EASTERN DISTRICT OF NEW YORK
                                                                       )
                                  l'l,1111t[fi                         )
                                      V.                               )     Civil Action No.
 Oris~a Corp c;~n.:rJI Cmitra~un:,:                                    )
                                                                             l:20-cv-06131- GG-CLP
                                 fJi.:fi.:ndunt                        )



            NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice C?f a magislrare judge's al'ailuhili(r. A United States magistrate judge of this coun is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entl)"of a final judgment. llte judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent. You may consent to the magistrate judge assigned to this case or
to a new magistrate judge selected at random.

        You may consent to have your case referred to a magistrate judge. or you may withhold your consent without adverst:
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


         Con.\·ent tu a mugi.~trure judge's authurity. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case inc ludi ng trial. the entry of final judgment. and all post-trial proceedings.
Select one: The parties consent to                X
                                        the magistrate judge who is assigned to this case
                                     _anew magistrate judge selected at random .
           Parties· printed names                          Signatures CJ( parties or atrorneys                    Dutes
                                                                                                                         02-01-:! I

                                                                                                                         0:!-0l-:!l




                       - - - - - - - - --
              In order for the Consent to be valid, all parties must sign this form and agree to the selection of the magistrate judge.
                                                              Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct a!! proceedings and
orderthe entry ofa final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

                           Application Granted.
Date:
                           SO-ORDERED.
                       -
                           /s/ Nicholas G. Garaufis, U.S.D.J.                               District .Judge ·s sig11<1/ure
                           Hon. Nicholas G. Garaufis
                           Date: February 5, 2021
                                                                                              Printed 11ame 011d rifle


\'.ott::   Do not return the form to the Clerk of Court or ti!e it on ECF unless al! parties have consented w the e:--erche of
           _jurisJidion by a Un ited States Magistrate Jw.lgl' . Du not retLirn this f"orm l\l a Jud ge.
